Name: Commission Regulation (EC) No 779/2004 of 26 April 2004 correcting the French and Dutch versions of Regulation (EC) No 2277/2003 amending Annexes I and II to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  agricultural activity;  marketing;  foodstuff;  international trade
 Date Published: nan

 Avis juridique important|32004R0779Commission Regulation (EC) No 779/2004 of 26 April 2004 correcting the French and Dutch versions of Regulation (EC) No 2277/2003 amending Annexes I and II to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs Official Journal L 123 , 27/04/2004 P. 0063 - 0063Commission Regulation (EC) No 779/2004of 26 April 2004correcting the French and Dutch versions of Regulation (EC) No 2277/2003 amending Annexes I and II to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs(1), and in particular the second indent of Article 13 thereof,Whereas:(1) Some errors have been found in the French and Dutch versions of Regulation (EC) No 2277/2003(2). The necessary corrections should therefore be made to those texts.(2) The measures provided for in this Regulation are in accordance with the opinion of the Committee set up in accordance with Article 14 of Regulation (EEC) No 2092/91,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2277/2003 is hereby amended as follows:1. Concerns the French version only.2. Concerns the Dutch version only.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 22.7.1991, p. 1. Regulation last amended by Commission Regulation (EC) No 392/2004 (OJ L 65, 3.3.2004, p. 1).(2) OJ L 336, 23.12.2003, p. 68.